82 F.3d 417
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CREDIT COUNSELING CENTERS, INC., Plaintiff-Appellee,v.CREDIT COUNSELING CENTERS OF AMERICA, INC., Defendant-Appellant.
No. 95-1125.
United States Court of Appeals, Sixth Circuit.
April 15, 1996.

Before:  NORRIS and SUHRHEINRICH, Circuit Judges;  WELLS, District Judge.*
PER CURIAM.


1
Plaintiff-Appellee Credit Counseling Centers, Inc.  ("CCC") charged Defendant-Appellant Credit Counseling Centers of America ("America") with service mark infringement in violation of the Lanham Act, 15 U.S.C. §§ 1051-1127, and state law unfair competition for America's use of the mark, "Credit Counseling Centers of America" in Michigan and Moline, Illinois.   The district court agreed and entered an order granting a permanent injunction prohibiting America from further use of the mark and directing America to instruct any third party who has published or printed any advertising for America to eliminate the phrase "Credit Counseling Centers."   On appeal, America argues that the phrase "credit counseling centers" is a generic term, and therefore, incapable of trademark protection.


2
After studying the parties' briefs, the record, and relevant law, and considering the arguments of the parties, we are satisfied that the district court correctly decided that America's use of the mark "Credit Counseling Centers of America" constituted service mark infringement under state and federal law.   Accordingly, the judgment of the district court is AFFIRMED for the reasons stated in its Memorandum and Order dated December 19, 1994.



*
 The Honorable Lesley Brooks Wells, United States District Judge for the Northern District of Ohio, sitting by designation